DETAILED ACTION
This action is in response to the amendments filed on March 22nd, 2022. A summary of this action:
Claims 1-6, 8-15, 17-22 have been presented for examination.
Claims 7 and 16 were cancelled
Claims 21-22 are newly presented 
Claims 1, 10, 19-20 have been amended
Claims 1-6, 8-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sgambitterra et al., “A Robust Three-node Shell Element for Laminated Composites with Matrix Damage”, 2011 in view of Lee et al., “Progressive Transverse Cracking of Crossply Composite Laminates”, 1990 and in further view of Zarfos et al., US 2016/0023431.
Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sgambitterra et al., “A Robust Three-node Shell Element for Laminated Composites with Matrix Damage”, 2011 in view of Lee et al., “Progressive Transverse Cracking of Crossply Composite Laminates”, 1990 and in further view of Zarfos et al., US 2016/0023431 and in further view of CAE Associates, YouTube Video, Title: “Damage of Fiber Reinforced Composites | ANSYS e-Learning | CAE Associates”, Publication Date: July 28th, 2014
Claims 1-3, 6, 8-12, 15, 17-22  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 10, 20 of copending Application No. 16/207,311 in view of Lee et al., “Progressive Transverse Cracking of Crossply Composite Laminates”, 1990
Claims 4-5, 13-14  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 10, 20 of copending Application No. 16/207,311 in view of Lee et al., “Progressive Transverse Cracking of Crossply Composite Laminates”, 1990 and in further view of Sgambitterra et al., “A Robust Three-node Shell Element for Laminated Composites with Matrix Damage”, 2011
Claim 1-3, 6, 8-12, 15, 17-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 10, 14 of copending Application No. 16/207,281 (reference application). 
Claims 4-5, 13-14  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 10, 20 of copending Application No. 16/207,281 in view of Sgambitterra et al., “A Robust Three-node Shell Element for Laminated Composites with Matrix Damage”, 2011
This action is Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument
Regard the Double Patenting
	The rejections are maintained, and have been updated below as necessitated by amendment. 
	In regards to the remarks, page 10: See MPEP § 804: “As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Replies with an omission should be treated as provided in MPEP § 714.03.”

Regard the 103 Rejection
The rejection is maintained, and has been updated below as was necessitated by amendment. 

Applicant submits (Remarks, page 11): “Claim 1 has been amended and now recites a selective determination as to "whether to include a residual stress exerted on the composite filler material in calculations for the spacing requirement. wherein the residual stress comprises a stress that was exerted on the composite filler material during a curing process”

Examiner’s Response:
	The Examiner respectfully disagrees.
	As pointed out by the applicant, the determination is “selective”, i.e. contingent. See MPEP § 2111.04: “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met...The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.”
	Also, Sgambittera, page 14, ¶ 2, as was relied upon: “Using the same material, the cracks in a ...laminate are subjected to both fracture modes I and II. Also, the analysis is carried out with and without the effect of residual thermal stress...”

Applicant submits (Remarks, page 12): “...However, there is no selectivity in Sgambitterra with
respect to determining whether to include/not include the residual stresses in the calculation...Rather, Sgambitterra simply performs the disclosed analysis both ways - i.e., with residual stress and without residual stress - without any consideration as to whether to include those particular parameters in any calculations”

Examiner’s Response:
	The Examiner respectfully disagrees.
	Sgambittera, page 14, ¶ 2, as was relied upon: “Using the same material, the cracks in a ...laminate are subjected to both fracture modes I and II. Also, the analysis is carried out with and without the effect of residual thermal stress...” – there is selectivity, i.e. “with” and “without”. 
As to the BRI, see MPEP § 2111.04: “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met...The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.”
 
Applicant submits (Remarks, page 12): “Second, Sgambitterra does not define the residual stress used in the calculations as being "a stress that was exerted on the composite filler material during a curing process." Notably, the claimed residual stress is in addition to the other stresses (e.g., various thermal and mechanical stresses) that are subsequently exerted on the composite filler material after the curing process.

Examiner’s Response:
	The Examiner respectfully disagrees.
	It is improper to import limitations from the specification, e.g. the “other stresses” as argued. 
Furthermore, as to the curing process as now claimed, see Lee, page 1240, ¶ 2: “To predict these curves the stiffening effect of the 0° unidirectional lamina was considered and the thermal residual stresses were calculated by using the glass transition temperature of the matrix material as the stress free temperature during the curing process.” and Lee’s abstract: “The analysis can [i.e., similar to Sgambittera “with and without”] also take into account the residual stresses in the laminate.”

Applicant submits (Remarks, page 13): “...Lee does mention using residual stresses in the disclosed prediction process; however, it does not teach or suggest that those residual stresses comprise "a stress that was exerted on the composite filler material during a curing  process."...In more detail, Lee mentions that part of the disclosed prediction process includes calculating the thermal residual stresses "using the glass transition temperature of the matrix material as the stress free temperature during the curing process." Lee, p. 1240, ,r2. However, this does not mean that the actual stresses experienced during the curing process are considered when calculating the thermal residual stress...Thus, even though the transition temperature may be connected to the curing process, it appears to be a temperature that did not cause residual stress during the curing process.”
	
Examiner’s Response:
	The Examiner respectfully disagrees.
It is improper to import limitations from the specification, e.g. the “actual stresses” as argued. 
See Lee, page 1240, ¶ 2: “To predict these curves the stiffening effect of the 0° unidirectional lamina was considered and the thermal residual stresses were calculated by using the glass transition temperature of the matrix material as the stress free temperature during the curing process.” and Lee’s abstract: “The analysis can [i.e., similar to Sgambittera “with and without”] also take into account the residual stresses in the laminate.”
	
Applicant submits (Remarks, page 15): “...Applicant respectfully submits that none of the cited references, alone or in combination, teaches or suggests the limitations of new claims 21 and 22...”
	
Examiner’s Response:
The Examiner respectfully disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable Sgambitterra et al., “A Robust Three-node Shell Element for Laminated Composites with Matrix Damage”, 2011 in view of Lee et al., “Progressive Transverse Cracking of Crossply Composite Laminates”, 1990 and in further view of Zarfos et al., US 2016/0023431.

Regarding Claim 1
Sgambitterra teaches:
	A computer configured to determine progressive cracking in a connection interface ...the connection interface comprising a composite filler material, the computer comprising: (Sgambitterra, abstract, teaches “A constitutive model for laminated composite shells...” wherein “The model predicts crack initiation and evolution in good agreement with published experimental results for several materials and many different laminate stacking sequences...”, in other words a system for modelling cracking in “composite materials” – see § 1 last paragraph: “... The proposed formulation has been developed by integrating the constitutive model into a shell element, as described next.”, i.e. the computer model predicts the “damage evolution” of progressive cracking for composites, e.g. see figures 13-14 that show the crack density by color coding (see the scale) from “crack initiation” to “crack saturation”, see figure 5 which provides an example of the composite [e.g., such as for a composite filler material])
	a communication interface circuit configured to communicate data with a remote device via a communications network; (Sgambitterra, as cited above and below teaches that this uses a computer – a communications interface circuit as claimed would have been an obvious feature of a computer to a skilled person, e.g. the circuit for the Wi-Fi/Ethernet connections for a computer – the claim does not use this circuit, merely the claim recites that the computer for this method includes a communications interface circuit as claimed, and this would have been obvious, e.g. Wi-Fi, Ethernet, etc. and other circuits known to a skilled person)
	and processing circuitry operatively connected to the communication interface circuit and configured to: (Sgambitterra, as cited above, also see § 2 ¶ 1 this is based on using “ANSYS” which is a “software” program, i.e. this is a computer-implemented method – and see above for the rationale of why the communication interface circuit would have been an obvious feature of such a computer that runs software such an ANSYS)
	selectively calculate a spacing requirement for predicted cracks in the composite filler material, wherein the spacing requirement defines an ... spacing between the predicted cracks in the composite filler material, and wherein to selectively calculate the spacing requirement, the processing circuitry is configured to: (Sgambitterra, page 10, ¶ 1: “For the present constitutive model, the size of the RVE (Figure 5) [example of a calculated spacing requirement] is the inverse of the crack density.”, e.g. see figure 7 for an example of the “Crack density” which is given in units “cracks/mm” – the inverse of this is mm per crack [the spacing between cracks] and for the set of calculations for this see pages 10-13, wherein this is summarized on page 9, last paragraph: “The proposed constitutive model is based on a shear lag solution in a representative volume element (RVE) and a homogenization scheme used to analyze arbitrary laminate stacking sequences (LSS).”)
	determine whether to include a residual stress exerted on the composite filler material in calculations for the spacing requirement; (Sgambitterra, page 14, ¶ 2: “Using the same material, the cracks in a ...laminate are subjected to both fracture modes I and II. Also, the analysis is carried out with and without the effect of residual thermal stress. The strain required for crack initiation and evolution is shown in Figure 7. The prediction is excellent when compared with the two sets of experimental data.” – and to clarify, see pages 9-10, the paragraph split between the pages: “The model takes into account thermal expansion and associated residual stresses but only the mechanical terms are included in the presentation that follows in order to keep the manuscript to a reasonable length; nevertheless, the thermal expansion terms can be derived in an analogous way”
	responsive to determining that the residual stress is to be included, calculate the spacing requirement based on a crack density requirement and one or more residual stress values; (Sgambitterra, page 14, ¶ 2: “Using the same material, the cracks in a ...laminate are subjected to both fracture modes I and II. Also, the analysis is carried out with and without the effect of residual thermal stress. The strain required for crack initiation and evolution is shown in Figure 7. The prediction is excellent when compared with the two sets of experimental data.” and pages 9-10 as cited above, including page 10, ¶ 1: “For the present constitutive model, the size of the RVE (Figure 5) [example of a calculated spacing requirement] is the inverse of the crack density.”
to clarify: see the paragraph split between pages 9-10: “The model takes into account thermal expansion and associated residual stresses but only the mechanical terms are included in the presentation that follows in order to keep the manuscript to a reasonable length..;” and see the set of calculations that follows wherein the final calculation n equation 26 is “The value of crack density...” and then clarifies on page 13: “Once the crack density and reduced moduli are found for all laminae [with and without residual thermal stress], the computations are completed for a given strain and the algorithm returns to the element formulation described in the previous section.”)
	and responsive to determining that the residual stress is not to be included, calculate the spacing requirement based on the crack density requirement; (Sgambitterra, as cited above on pages 9-14, include seeing page 10 “size of the RVE is the inverse of crack density” and page 14 “with and without the effect of residual thermal stress”)
	2 of 14Application Ser. No. 16/207254Attorney Docket No. 7474-168generate a computer model of the composite filler material as a function of the spacing requirement and one or more loads to be applied to the composite filler material, wherein the computer model indicates the predicted cracks in the composite filler material ... (Sgambitterra,  page 13 ¶ 3: “Once the crack density and reduced moduli are found for all laminae [with and without residual thermal stress], the computations are completed for a given strain and the algorithm returns to the element formulation described in the previous section.” then see figures 13-14 show the visual representation of “crack density” as calculated by the computer model and they show the progressive cracking wherein these are shown as a function of applied load and are a function of the spacing requirement (i.e., the “size of the RVE” in these figures as page 10) – see page 19 ¶ 2: “The first element that damages is shown in Figure 13, corresponding to point A in Figure 12. Crack saturation is shown in Figure 14, corresponding to point B in Figure 12.” and see figure 12 which shows that “point A” and “point B” are stress-strain values [examples of applied loads] – to clarify: page 19, ¶ 3: “A plot of the applied load required to attain a certain response (e.g., damage initiation or damage saturation)...”, i.e. an “applied load [is] required to attain...damage initiation [figure 13] or damage saturation [figure 14])
	and output the computer model for a user. (Sgambitterra, figures 13-14 as cited above teaches this, i.e. these are visual representations of the computer model output to the user)

Sgambitterra does not explicitly teach:
...integrated into a structural framework of an aircraft, ... disposed between first and second load-bearing composite structural components on the aircraft...
... average spacing... 
...between the first and second load-bearing composite structural components;
..., wherein the residual stress comprises a stress that was exerted on the composite filler material during a curing process;...

Lee teaches:
average spacing (Lee, abstract, teaches a “shear lag analysis” [i.e. Lee is a solution for “Shear lag...available in the literature” as per Sgambitterra page 10 which is used for Sgambitterra as described in Sgambitterra § 4] wherein as per Lee’s abstract is for “progressive damage” in “composite laminates” wherein Lee on page 1226 last paragraph teaches: “The analysis is not limited to uniform crack spacing and makes use of the average crack density.” and page 1232 ¶ 1 clarifies: “In the expression above for the average crack density, with no restriction on its standard deviation, crack density is a monotonic function of applied stress” and page 1233, last paragraph: “Consider an element having an average crack density X not necessarily uniform, as shown in Figure 4. Since the crack spacing can be different, the maximum axial stresses between two neighboring cracks in the 90° layer can vary for a given applied stress” ... or in other words, Lee teaches using an “average crack density” for the shear lag model – wherein the inverse of this results in the “average” of the “crack spacing”
..., wherein the residual stress comprises a stress that was exerted on the composite filler material during a curing process;... (Lee, page 1240, ¶ 2: “To predict these curves the stiffening effect of the 0° unidirectional lamina was considered and the thermal residual stresses were calculated by using the glass transition temperature of the matrix material as the stress free temperature during the curing process.” and Lee’s abstract: “The analysis can [i.e., similar to Sgambittera “with and without”] also take into account the residual stresses in the laminate.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Sgambitterra on a finite element model for composite progressive cracking simulation which uses the crack density calculated from a shear lag model to set “the size of the RVE” based on a shear-lag model’s “crack density” (Sgambitterra, pages 9-10, as cited above) with the teachings from Lee on shear lag model  which “The proposed theory can be used as a basis for development of a damage accumulation model.” (Lee, abstract, e.g. Sgambittera’s damage accumulation model”).
The motivation to combine would have been that “The present theory, by its ability to predict transverse matrix crack multiplication continuously as a function of applied load, can also predict damage growth as a function of load cycles under fatigue conditions by using the S-N curves for the constituent plies as an input. Thus, the present theory can form the basis for development of a damage accumulation model.” (Lee, page 1242).
In addition, the KSR rationale of “Use of Known Technique to Improve Similar Devices (Methods, or Products) in the Same Way” is additionally applied – see MPEP §2143:
(1) a finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement;"  - see Sgambitterra, page 10, ¶ 2 which discusses “Shear lag solutions” that “are available in the literature” – wherein these are used in Sgambitterra 
(2) a finding that the prior art contained a "comparable" device (method, or product that is not the same as the base device) that has been improved in the same way as the claimed invention;  - Lee, see the abstract, this is a comparable method to Sgambittera’s shear lag solutions that were already “available” 
(3) a finding that one of ordinary skill in the art could have applied the known "improvement" technique in the same way to the "base" device (method, or product) and the results would have been predictable to one of ordinary skill in the art; and  - yes, the improvement from Lee improves upon the shear lag model in the manner set forth in Lee – this could have been applied to Sgambitterra as the shear lag model used and this would have been predictable as per Lee’s abstract: “The proposed theory can be used as a basis for development of a damage accumulation model.” – i.e. Lee predicted such a use explicitly in the abstract and page 1242. 

Sgambitterra, as modified by Lee does not explicitly teach:
...integrated into a structural framework of an aircraft, ... disposed between first and second load-bearing composite structural components on the aircraft...
...between the first and second load-bearing composite structural components;

Zarfos teaches:
...integrated into a structural framework of an aircraft, ... disposed between first and second load-bearing composite structural components on the aircraft... (Zarfos, ¶¶ 2-4 teaches: “In typical constructions of composite spars or stringers for aircraft, two 'c' shaped composite channels are brought together back-to-back to form the central web and top and bottom flanges of the spar. The two channels are each constructed of a plurality of fiber-reinforced polymer plies that have been pre-impregnated with a resin, or pre-pregplies. When the two 'c' shaped channels are brought together, the radiuses of the channels where the central web transitions into the flanges forms a small V-shaped gap along the centers of the top and bottom flanges. A composite radius filler, commonly called a “noodle' is typically employed to fill these gaps...During curing, temperatures typically reach 350 degrees Fahrenheit. The heating of the spar and Subsequent cooling to ambient temperature can cause cracking in the noodle. The noodle in the final spar construction can also crack due to mechanical and/or thermal stresses exerted on the spar in use in an aircraft. Cracks in the noodle weaken the entire spar”)
...between the first and second load-bearing composite structural components; (Zarfos, ¶¶ 2-4 as cited above)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Sgambitterra, as modified by Lee above, on a system for simulating the cracking of composite material which is “able to predict damage initiation and evolution for complex shell structures, and thus useful for practical engineering analysis.” (Sgambitterra, § 6 ¶ 1) with the teachings from Zarfos on cracking in composite noodles in aircraft. The motivation to combine would have been that “It is therefore desirable to improve the overall strength of the composite spar by preventing or reducing the propagation of cracks through the noodles employed in constructing the spar.” (Zarfos, ¶ 4) and Sgambittera’s method provides a “practical engineering analysis” (Sgambitterra § 6) which would have enabled an engineer to analyze this problem and re-design the composite based on the “engineering analysis”, i.e. an engineer would have been enabled by this combination to improve the crack resistance of the noodle by using Sgambittera’s system, as modified by Lee, analyze the cracking of the noodle and change the noodle design to minimize the cracking. 


Regarding Claim 2
Sgambitterra teaches: 
	The computer of claim 1, wherein the processing circuitry is further configured to generate the computer model to indicate a density of the predicted cracks in the connection interface. (Sgambitterra, figures 13-14 show the generated computer model with the “crack density” [see the captions] visually indicated in the composite)

Regarding Claim 3
Sgambitterra, as taken in combination with Lee and Zarfos above, teach:
	The computer of claim 1, wherein the processing circuitry is further configured to:
	generate a visual representation of the computer model, wherein the visual representation of the computer model graphically indicates the predicted cracks in the composite filler material between the first and second load- bearing composite structural components; (Sgambitterra, see figures 13-14 for visual representations of the model which indicate the “Crack density” [see the caption], and Zarfos ¶¶ 2-4 as cited above teaches using a “composite radius filler” between “two channels” in “composite spars or strings for aircraft”)
	and output the visual representation of the computer model to a display device for a user. (Sgambitterra, see figures 13-14 for visual representations of the model which indicate the “Crack density” [see the caption], and Zarfos ¶¶ 2-4 as cited above teaches using a “composite radius filler” between “two channels” in “composite spars or strings for aircraft”)

Regarding Claim 4
Sgambitterra teaches: 
	The computer of claim 1, wherein the processing circuitry is further configured to output the computer model as input into a finite element method (FEM) function executing on a computing device. (Sgambitterra, page 13 ¶ 3: “Once the crack density and reduced moduli are found for all laminae, the computations are completed for a given strain ...and the algorithm returns to the element formulation [i.e. a finite element method function] described in the previous section.”, e.g. see figure 11, and page 14 last paragraph: “In this example, the state of membrane deformation is predominant compared to bending. Due to symmetry, only one-eighth of the shell is discretized (Figure 11).” and figure 15 as described on page 19 last paragraph: “Radial displacements of the shell and applied pressure at damage initiation (uc; pc) and at damage saturation (um; pm) are shown in Figure 15 as a function of the number of elements used in the discretization.”)

Regarding Claim 5
Sgambitterra teaches: 
	The computer of claim 4, wherein the processing circuitry is further configured to refine a mesh of the FEM function based on the computer model. (Sgambitterra, page 19, last paragraph: “It can be seen that the load (pressure in this example) at which damage initiation (pc) and damage saturation (pm) take place, are virtually independent of the mesh refinement, even when a very coarse mesh is used. This is true even when the displacement field displays mesh dependency, as expected from a finite element discretization. The radial displacement at damage initiation (uc) and damage saturation (um) reduce by about 20% from a very coarse mesh to the asymptotic value for a fine discretization. For the coarse discretization (32 elements), the mesh is barely able to model the curved geometry of the shell, thus aeffecting the quality of the predicted displacement field, but still not degrading at all the prediction of constitutive response.” – i.e. there is “mesh refinement” applied to the FEM function based on the computer model, wherein Sgambitterra is discussing the results of comparing a “very coarse mesh” to a “fine” mesh [example of mesh refinement]) 

Regarding Claim 6
Sgambitterra teaches: 
	The computer of claim 1, wherein to selectively calculate the spacing requirement for the predicted cracks, the processing circuitry is configured to:
	determine the crack density requirement for the predicted cracks in the composite filler material, wherein the crack density requirement defines a number of the predicted cracks in the composite filler material . (Sgambitterra, page 10, ¶ 1: “For the present constitutive model, the size of the RVE (Figure 5) is the inverse of the crack density.” and see pages 10-13, wherein this is a set of calculations which results to “Once the crack density and reduced moduli are found for all laminae, the computations are completed for a given strain ... and the algorithm returns to the element formulation described in the previous section” (page 13, ¶ 3), i.e. a crack density requirement is determined – and see figure 6, the crack density is the “cracks/mm” – the number of cracks per mm of the “laminate”)
Regarding Claim 8
Sgambitterra teaches:
	The computer of claim 1, wherein the composite filler material has an Interlaminar Shear (ILS) strength, and wherein the processing circuitry is configured to generate the computer model as a function of the ILS strength of the composite filler material. (Sgambitterra, § 5 ¶ 1: “In the first part of this section, predictions obtained with the proposed finite element formulation are presented and compared with experimental data from the literature for several laminate stacking sequences and three types of composites [14, 22, 40]. The material properties are summarized in Table 1. Interlaminar fracture toughness can be measured as in [6, ASTM D 5528] and [7,8]. Since intralaminar fracture toughness is usually larger, E-glass{Epoxy values are assumed to be twice as large as known interlaminar values. Lacking experimental values of intralaminar fracture toughness [example of ILS strength] for Carbon{Epoxy, the interlaminar fracture toughness (required by the model) was adjusted so that the model results provide the best fit possible to one LSS of experimental crack density vs. stress.”) 

Regarding Claim 9
Sgambitterra teaches:
	The computer of claim 8, wherein the processing circuitry is configured to:
	compare a density of the predicted cracks in the computer model of the composite filler material to a baseline crack density; (Sgambitterra, § 5 ¶ 1: “In the first part of this section, predictions obtained with the proposed finite element formulation are presented and compared with experimental data from the literature for several laminate stacking sequences and three types of composites [14, 22, 40]. The material properties are summarized in Table 1. Interlaminar fracture toughness can be measured as in [6, ASTM D 5528] and [7,8]. Since intralaminar fracture toughness is usually larger, E-glass{Epoxy values are assumed to be twice as large as known interlaminar values. Lacking experimental values of intralaminar fracture toughness [example of ILS strength] for Carbon{Epoxy, the interlaminar fracture toughness (required by the model) was adjusted so that the model results provide the best fit possible to one LSS of experimental crack density vs. stress.”) 
	modify the ILS strength of the composite filler material responsive to determining that the density of the predicted cracks does not match the baseline crack density; (Sgambitterra, § 5 ¶ 1 as cited above for “the interlaminar fracture toughness (required by the model) was adjusted so that the model results provide the best fit possible to one LSS of experimental crack density vs. stress.”)
	and generate a refined computer model of the composite filler material based on the modified ILS strength of the composite filler material, wherein the refined computer model indicates a placement and the density of the predicted cracks in the composite filler material according to the modified ILS strength of the composite filler material. (Sgambitterra, § 5 ¶ 1 as cited above for “the interlaminar fracture toughness (required by the model) was adjusted so that the model results provide the best fit possible to one LSS of experimental crack density vs. stress.” – and see figures 13-14 which show an example visual representation of the output of the model of the “Crack density” wherein the figures indicate the placement and density of the predicted cracks according to this adjustment)

Regarding Claim 10.
	Claim 10 recites a parallel claim as claim 1, and is rejected under a similar rationale as claim 1. As to claim 10 being directed towards a method, see Sgambittera § 2 ¶ 1 and abstract which teach that Sgambittera is a computer-implemented method using “commercial finite element analysis software.”. 

Regarding Claim 11.
Claim 11 is rejected under a similar rationale as claim 2 above.

Regarding Claim 12.
Sgambitterra, as taken in combination with Lee and Zarfos above, teach:
	The method of claim 10, wherein outputting the computer model for the user comprises outputting a visual representation of the computer model to a display for the user, wherein the visual representation of the computer model graphically indicates the predicted cracks in the composite filler material between the first and second load-bearing composite structural components. (Sgambitterra, see figures 13-14 for visual representations of the model which indicate the “Crack density” [see the caption], and Zarfos ¶¶ 2-4 as cited above teaches using a “composite radius filler” between “two channels” in “composite spars or strings for aircraft”)


Regarding Claim 13.
Claim 13 is rejected under a similar rationale as claim 4 above.

Regarding Claim 14.
Claim 14 is rejected under a similar rationale as claim 5 above.

Regarding Claim 15.
Claim 15 is rejected under a similar rationale as claim 6 above.

Regarding Claim 17.
Claim 17 is rejected under a similar rationale as claim 8 above.

Regarding Claim 18.
Sgambitterra, as taken in combination above, teaches:
	The method of claim 17, further comprising:
	comparing the density of the predicted cracks in the computer model of the composite filler material to a baseline crack density; (Sgambitterra, § 5 ¶ 1: “In the first part of this section, predictions obtained with the proposed finite element formulation are presented and compared with experimental data from the literature for several laminate stacking sequences and three types of composites [14, 22, 40]. The material properties are summarized in Table 1. Interlaminar fracture toughness can be measured as in [6, ASTM D 5528] and [7,8]. Since intralaminar fracture toughness is usually larger, E-glass{Epoxy values are assumed to be twice as large as known interlaminar values. Lacking experimental values of intralaminar fracture toughness [example of ILS strength] for Carbon{Epoxy, the interlaminar fracture toughness (required by the model) was adjusted so that the model results provide the best fit possible to one LSS of experimental crack density vs. stress.”) 
	modifying the ILS strength of the composite filler material responsive to determining that the density of the predicted cracks does not match the baseline crack density; (Sgambitterra, § 5 ¶ 1 as cited above for “the interlaminar fracture toughness (required by the model) was adjusted so that the model results provide the best fit possible to one LSS of experimental crack density vs. stress.”)
	and 7 of 14Application Ser. No. 16/207254generating a refined computer model of the composite filler material as a function of the modified ILS strength of the composite filler material, wherein the refined computer model indicates the predicted cracks in the composite filler material between the first and second load-bearing composite structural components and the density of the predicted cracks in the composite filler material according to the modified ILS strength of the composite filler material. (Sgambitterra, § 5 ¶ 1 as cited above for “the interlaminar fracture toughness (required by the model) was adjusted so that the model results provide the best fit possible to one LSS of experimental crack density vs. stress.” – and see figures 13-14 which show an example visual representation of the output of the model of the “Crack density” wherein the figures indicate the placement and density of the predicted cracks according to this adjustment, and see Zarfos ¶¶ 2-4 as cited above for the location of the composite filler material)

Regarding Claim 19.
Sgambitterra, as taken in combination above, teaches:
	The method of claim 10, wherein at least one of the one or more loads to be applied to the composite filler material comprises one or both of the residual stress exerted on the composite filler material during a curing process, and a mechanical load exerted on the composite filler material. (Sgambitterra, figures 13-14 show the visual representation of “crack density” and they show the progressive cracking, i.e. figure 13 is the “crack initiation”, figure 14 is the “crack saturation” – see page 19 ¶ 2: “The first element that damages is shown in Figure 13, corresponding to point A in Figure 12. Crack saturation is shown in Figure 14, corresponding to point B in Figure 12.” and see figure 12 which shows that “point A” and “point B” are stress-strain values [examples of applied mechanical loads] – to clarify: page 19, ¶ 3: “A plot of the applied load required to attain a certain response (e.g., damage initiation or damage saturation)...”, i.e. an “applied load [is] required to attain...damage initiation [figure 13] or damage saturation [figure 14]
for the residual stress: Sgambitterra, as cited above, e.g. page 14 ¶ 2, and then see Lee page 1240, ¶ 2: “Figure 12 shows the stress-strain and stress vs. crack density curves...To predict these curves the stiffening effect of the 0° unidirectional lamina was considered and the thermal residual stresses were calculated by using the glass transition temperature of the matrix material as the stress free temperature during the curing process”))

Regarding Claim 20.
	Claim 20 recites a parallel claim as claim 1, and is rejected under a similar rationale as claim 1. As to claim 10 being directed towards a computer-readable medium, see Sgambittera § 2 ¶ 1 and abstract which teach that Sgambittera is a computer-implemented method using “commercial finite element analysis software.”

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable Sgambitterra et al., “A Robust Three-node Shell Element for Laminated Composites with Matrix Damage”, 2011 in view of Lee et al., “Progressive Transverse Cracking of Crossply Composite Laminates”, 1990 and in further view of Zarfos et al., US 2016/0023431 and in further view of CAE Associates, YouTube Video, Title: “Damage of Fiber Reinforced Composites | ANSYS e-Learning | CAE Associates”, Publication Date: July 28th, 2014

Regarding Claim 21.
Sgambittera teaches: 
	The computer of claim 1, wherein the processing circuitry is configured to determine whether to include the residual stress exerted on the composite filler material in the calculations for the spacing requirement based on an indication received from a ...User Interface. (Sgambittera, abstract: “Input material parameters are limited to elastic properties and fracture toughness in mode I and II. Unlike continuum damage mechanics models, no adjustable parameters are needed to describe the initiation and evolution of damage. That is, the material parameters needed for the analysis are limited to invariant material properties that can be measured with standard test methods....Therefore, the constitutive model is integrated into a shell element based on 1,2-order shell theory, and further implemented as a user element into commercial finite element analysis software.” – see § 2, the “commercial...software” used “ANSYS” – and then see page 14, ¶ 2: “Also, the analysis is carried out with and without the effect of residual thermal stress.” – a skilled person would have inferred that the “input material parameters” into the model would have included parameters for the residual thermal stress, as this parameter is an settable parameter in the analysis, i.e. “with and without”, and they would have further inferred that this was through a user interface, e.g. a user interface associated with the commercial ANSYS software.

Sgambittera, as taken in combination above, does not explicitly teach:
	a graphical user interface

Sgambittera, as taken in combination above and in further view of CAE Associates, teaches: 
	a graphical user interface (CAE Associates, 11:50 timestamp, shows the GUI for Ansys, as was used by Sgambittera (see Sgambittera, § 2 and the abstract) wherein this shows an area in the GUI for a user to enter in “Properties” of a composite model for failure analysis including properties such as “Maximum normal contact stress” and “Maximum Equivalent Tangential Contact Stress” – a skilled person would have found it obvious to have also included in the “residual stress” of Sgambittera and Lee into a GUI such as this for setting model properties because Sgambittera is already using Ansys (Sgambittera, § 2 ¶ 1) and this GUI shows that Ansys, as used in Sgambittera, has a Graphical User Interface that allows for adjusting the various parameters and properties in the simulation)

    PNG
    media_image1.png
    748
    999
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Sgambittera, as modified above, on a composite modelling system using Ansys (Sgambittera, § 2 ¶ 1) with the teachings from CAE Associates on the GUI of Ansys for inputting and setting “Properties” associated with a composite model. The motivation to combine would have been that using such a GUI as shown in CAE associates would have made it easier for a user to adjust simulation properties. 
 In addition, as stated above, these are already combined, i.e. Sgambittera is already using Ansys, CAE associates is showing the user interface for Ansys for simulations such as the ones performed in Sgambittera. 

In addition, the KSR rationale of “Combining Prior Art Elements According to Known Methods To Yield Predictable Results” as per MPEP § 2143 provides a second rationale for this combination:
(1) a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference;  See above, the difference is the GUI of Ansys not being shown
(2) a finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately;  Sgambittera, § 2 ¶1 teaches that Sgambittera is already using “ANSYS”; CAE Associates shows a demonstration of Ansys for a similar simulation as Sgambittera wherein this shows the GUI for Ansys; As such, each element would have been combined by the methods described (i.e., using Ansys’s GUI for entering simulation parameters for a simulation that is using Ansys), and each element would have performed the same function as it does separately 
(3) a finding that one of ordinary skill in the art would have recognized that the results of the combination were predictable; and – These are predictable; Sgambittera is already using the software Ansys, merely Sgambittera does not explicitly disclose the use of the GUI of Ansys 

Regarding Claim 22.
Claim 22 is rejected under a similar rationale as claim 21. 
	
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Double Patenting – 16/207,311
Claims 1-3, 6, 8-12, 15, 17-22  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 10, 20 of copending Application No. 16/207,311 in view of Lee et al., “Progressive Transverse Cracking of Crossply Composite Laminates”, 1990

Instant claims 10 and 20, and the dependents thereof, are rejected in view of claims 10 and 20 of the co-pending ‘311, under a similar rationale as instant claim 1, and the dependents thereof, in view of co-pending claim 1.

As to the recitation of the aircraft in the preamble, this is considered an obvious variation, as the ‘311 already recites, in its preamble, that the “composite filler material disposed between first and second composite structural components,”

While the claimed invention of the ‘311 does not recite:
determine whether to include a residual stress exerted on the composite filler material in calculations for the spacing requirement, wherein the residual stress comprises a stress that was exerted on the composite filler material during a curing process;

Lee teaches:
determine whether to include a residual stress exerted on the composite filler material in calculations for the spacing requirement, wherein the residual stress comprises a stress that was exerted on the composite filler material during a curing process; (Lee, abstract: “The analysis can also take into account the residual stresses in the laminate.”, e.g. page 1233: “Neglecting the residual thermal stresses in the laminate”, e.g. page 1238 ¶ 2: “In the expression for reduced axial modulus of the laminate, Equation (21), the effect due to residual stresses can be neglected since the value of that term is very small compared to the others.”, e.g. page 1240, ¶ 2: “To predict these curves the stiffening effect of the 0° unidirectional lamina was considered and the thermal residual stresses were calculated by using the glass transition temperature of the matrix material as the stress free temperature during the curing process.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from claimed invention of the ‘311 with the teachings from Lee on “simplified shear lag analysis using a progressive damage scheme is proposed for crossply composite laminates under uniaxial tensile loading” (Lee, abstract) The motivation to combine would have been that “Predicted results for crack density as a function of applied load, as well as stress-strain curves to failure are shown and are in good agreement with experimental results for a crossply laminate under monotonic tensile loading conditions. The proposed theory can be used as a basis for development of a damage accumulation model.” (Lee, abstract), and also page 1242, see ¶¶ 1-2 for clarification.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application # 16/207,254
Application # 16/207,311
Regarding Claim 1

	A computer configured to determine progressive cracking in a connection interface integrated into a structural framework of an aircraft, the connection interface comprising a composite filler material disposed between first and second load-bearing composite structural components on the aircraft, the computer comprising:
	a communication interface circuit configured to communicate data with a remote device via a communications network;
	and processing circuitry operatively connected to the communication interface circuit and configured to:
	selectively calculate a spacing requirement for predicted cracks in the composite filler material, wherein the spacing requirement defines an average spacing between the predicted cracks in the composite filler material, and wherein to selectively calculate the spacing requirement, the processing circuitry is configured to:
	determine whether to include a residual stress exerted on the composite filler material in calculations for the spacing requirement, wherein the residual stress comprises a stress that was exerted on the composite filler material during a curing process;
	responsive to determining that the residual stress is to be included, calculate the spacing requirement based on a crack density requirement and one or more residual stress values;
	and responsive to determining that the residual stress is not to be included, calculate the spacing requirement based on the crack density requirement;
	2 of 15Application Ser. No. 16/207254 Attorney Docket No. 7474-168 Client Docket No. 18-1226-US-NP generate a computer model of the composite filler material as a function of the spacing requirement and one or more loads to be applied to the composite filler material, wherein the computer model indicates the predicted cracks in the composite filler material between the first and second load-bearing composite structural components;
	and output the computer model for a user. 


Regarding Claim 1

	A computer configured to determine progressive cracking in a composite filler material disposed between first and second composite structural components, the computer comprising:
	a communication interface circuit configured to communicate data with a remote device via a communications network;
	and processing circuitry operatively connected to the communication interface circuit and configured to:
	obtain one or more parameters representing characteristics of progressive cracking in a composite filler material that was subjected to an increasing load over a predetermined time period;
	based on at least one of the one or more parameters:
	calculate an estimated crack density for the composite filler material, wherein the estimated crack density defines an estimated number of cracks in the composite filler material relative to one or more loads applied to the composite filler material;
	and calculate a spacing requirement for the cracks in the composite filler material, wherein the spacing requirement defines an average spacing for the cracks in the composite filler material;
	determine whether the estimated crack density for the composite filler material matches a baseline crack density for the composite filler material to within a predetermined threshold;
	and responsive to determining that the estimated crack density for the composite filler material o does not match the baseline crack density for the composite filler material to within a predetermined threshold:
	2 of 15Application Ser. No. 16/207311 Attorney Docket No. 7474-188 Client Docket No. 18-1226-US-NP[3] iteratively modify a current Intralaminar Shear (ILS) strength of the composite filler material until the estimated crack density for the composite filler material matches the baseline crack density for the composite filler material to within the predetermined threshold;
	and generate, as a function of the modified ILS strength, the estimated crack density, the spacing requirement, and the one or more loads applied to the composite filler material, a visual representation of the composite filler material graphically indicating the progressive cracking in the composite filler material;
	and output the visual representation of the composite filler material to a display device for the user. 


Regarding Claim 2

	The computer of claim 1, wherein the processing circuitry is further configured to generate the computer model to indicate a density of the predicted cracks in the connection interface. 


Regarding Claim 1

	..., a visual representation of the composite filler material graphically indicating the progressive cracking in the composite filler material;
	and output the visual representation of the composite filler material to a display device for the user. 

Regarding Claim 3

	The computer of claim 1, wherein the processing circuitry is further configured to:
	generate a visual representation of the computer model, wherein the visual representation of the computer model graphically indicates the predicted cracks in the composite filler material between the first and second load-bearing composite structural components;
	and output the visual representation of the computer model to a display device for a user. 


Regarding Claim 1

	..., a visual representation of the composite filler material graphically indicating the progressive cracking in the composite filler material;
	and output the visual representation of the composite filler material to a display device for the user. 
 
Regarding Claim 6

	The computer of claim 1, wherein to selectively calculate the spacing requirement for the predicted cracks, the processing circuitry is configured to:
	determine the crack density requirement for the predicted cracks in the composite filler material, wherein the crack density requirement defines a number of the predicted cracks in the composite filler material. 


Regarding Claim 1

...calculate an estimated crack density for the composite filler material, wherein the estimated crack density defines an estimated number of cracks in the composite filler material relative to one or more loads applied to the composite filler material;
Regarding Claim 8

	The computer of claim 1, wherein the composite filler material has an Interlaminar Shear (ILS) strength, and wherein the processing circuitry is configured to generate the computer model as a function of the ILS strength of the composite filler material. 


Regarding Claim 1

	...   iteratively modify a current Intralaminar Shear (ILS) strength of the composite filler material until the estimated crack density for the composite filler material matches the baseline crack density for the composite filler material to within the predetermined threshold;
and generate, as a function of the modified ILS strength, the estimated crack density, the spacing requirement, and the one or more loads applied to the composite filler material, a visual representation of the composite filler material graphically indicating the progressive cracking in the composite filler material;


Regarding Claim 9

	The computer of claim 8, wherein the processing circuitry is configured to:
	compare a density of the predicted cracks in the computer model of the composite filler material to a baseline crack density;
	modify the ILS strength of the composite filler material responsive to determining that the density of the predicted cracks does not match the baseline crack density;
	and generate a refined computer model of the composite filler material based on the modified ILS strength of the composite filler material, wherein the refined computer model indicates a placement and the density of the predicted cracks in the composite filler material according to the modified ILS strength of the composite filler material. 


Regarding Claim 1

	...   iteratively modify a current Intralaminar Shear (ILS) strength of the composite filler material until the estimated crack density for the composite filler material matches the baseline crack density for the composite filler material to within the predetermined threshold;
and generate, as a function of the modified ILS strength, the estimated crack density, the spacing requirement, and the one or more loads applied to the composite filler material, a visual representation of the composite filler material graphically indicating the progressive cracking in the composite filler material;


Regarding Claim 19.

	The method of claim 10, wherein at least one of the one or more loads to be applied to the composite filler material comprises one or both of the residual stress exerted on the composite filler material during the curing process, and a mechanical load exerted on the composite filler material. 


Regarding Claim 10

calculating an estimated crack density for the composite filler material, wherein the estimated crack density defines an estimated number of cracks in the composite filler material relative to one or more loads applied to the composite filler material;

And see Lee as cited above for the residual stress


Regarding Claim 21.

	The computer of claim 1, wherein the processing circuitry is configured to determine whether to include the residual stress exerted on the composite filler material in the calculations for the spacing requirement based on an indication received from a Graphical User Interface. 


Regarding Claim 1

	A computer configured to determine progressive cracking in a composite filler material disposed between first and second composite structural components, the computer comprising:
 obtain one or more parameters representing characteristics of progressive cracking in a composite filler material that was subjected to an increasing load over a predetermined time period;
...
and output the visual representation of the composite filler material to a display device for the user. 

It would have been an obvious variation to a skilled person to have the obtained parameters, e.g. Lee’s residual stress, to be obtained via a graphical user interface. 



Claims 4-5, 13-14  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 10, 20 of copending Application No. 16/207,311 in view of Lee et al., “Progressive Transverse Cracking of Crossply Composite Laminates”, 1990 and in further view of Sgambitterra et al., “A Robust Three-node Shell Element for Laminated Composites with Matrix Damage”, 2011

Regarding Claim 4
While the ‘311 claimed invention, as modified by Lee, does not teach the following limitations,  

Sgambitterra teaches: 
	The computer of claim 1, wherein the processing circuitry is further configured to output the computer model as input into a finite element method (FEM) function executing on a computing device. (Sgambitterra, page 13 ¶ 3: “Once the crack density and reduced moduli are found for all laminae, the computations are completed for a given strain ...and the algorithm returns to the element formulation [i.e. a finite element method function] described in the previous section.”, e.g. see figure 11, and page 14 last paragraph: “In this example, the state of membrane deformation is predominant compared to bending. Due to symmetry, only one-eighth of the shell is discretized (Figure 11).” and figure 15 as described on page 19 last paragraph: “Radial displacements of the shell and applied pressure at damage initiation (uc; pc) and at damage saturation (um; pm) are shown in Figure 15 as a function of the number of elements used in the discretization.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from the ‘311 claimed invention with the teachings from Sgambittera on “A constitutive model for laminated composite shells with transverse matrix damage and its associated shell constitutive equations in three-dimensional space are developed.” (Sgambittera, abstract) The motivation to combine would have been that “...The model predicts crack initiation and evolution in good agreement with published experimental results for several materials and many different laminate stacking sequences...The excellent predictive capabilities of the model and its versatility of application to a variety of materials and laminate configurations hinges upon computation of energy release rate for the entire laminate as a results of cracks propagating in any one lamina.” (Sgambittera, abstract)


Regarding Claim 5
While the ‘311 claimed invention, as modified by Lee, does not teach the following limitations, Sgambitterra teaches: 
	The computer of claim 4, wherein the processing circuitry is further configured to refine a mesh of the FEM function based on the computer model. (Sgambitterra, page 19, last paragraph: “It can be seen that the load (pressure in this example) at which damage initiation (pc) and damage saturation (pm) take place, are virtually independent of the mesh refinement, even when a very coarse mesh is used. This is true even when the displacement field displays mesh dependency, as expected from a finite element discretization. The radial displacement at damage initiation (uc) and damage saturation (um) reduce by about 20% from a very coarse mesh to the asymptotic value for a fine discretization. For the coarse discretization (32 elements), the mesh is barely able to model the curved geometry of the shell, thus aeffecting the quality of the predicted displacement field, but still not degrading at all the prediction of constitutive response.” – i.e. there is “mesh refinement” applied to the FEM function based on the computer model, wherein Sgambitterra is discussing the results of comparing a “very coarse mesh” to a “fine” mesh [example of mesh refinement]) 

Regarding Claim 13
	Claim 13 is rejected under a similar rationale as claim 4.

Regarding Claim 14
Claim 14 is rejected under a similar rationale as claim 5.

Double Patenting – 16/207,281
Claim 1-3, 6, 8-12, 15, 17-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 10, 14 of copending Application No. 16/207,281 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant claimed invention recites a contingent step of including the residual stress, whereas dependent claims 3/14 of the co-pending add in the residual stress. A skilled person would have found it obvious that setting the residual stress to 0 would have caused it not to be accounted for. In addition, as claims 3 and 14 of the ‘281 are in the dependent form, the independent claims 1 and 10 do not include the residual stress as it is not recited 

Instant claims 10 and 20, and the dependents thereof,  are rejected in view of claims 10 and 14, and 1 and 3 respectively of the co-pending ‘281, under a similar rationale as instant claim 1 in view of co-pending claim 1.
To clarify, instant claim 20 recites a computer-readable medium, co-pending ‘281 claim 1 recites a computer – a skilled person would have found this an obvious variation.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Application # 16/207,254
Application # 16/207,281
Regarding Claim 1

	A computer configured to determine progressive cracking in a connection interface integrated into a structural framework of an aircraft, the connection interface comprising a composite filler material disposed between first and second load-bearing composite structural components on the aircraft, the computer comprising:
	a communication interface circuit configured to communicate data with a remote device via a communications network;
	and processing circuitry operatively connected to the communication interface circuit and configured to:
	selectively calculate a spacing requirement for predicted cracks in the composite filler material, wherein the spacing requirement defines an average spacing between the predicted cracks in the composite filler material, and wherein to selectively calculate the spacing requirement, the processing circuitry is configured to:
	determine whether to include a residual stress exerted on the composite filler material in calculations for the spacing requirement, wherein the residual stress comprises a stress that was exerted on the composite filler material during a curing process;
	responsive to determining that the residual stress is to be included, calculate the spacing requirement based on a crack density requirement and one or more residual stress values;
	and responsive to determining that the residual stress is not to be included, calculate the spacing requirement based on the crack density requirement;
	2 of 15Application Ser. No. 16/207254 Attorney Docket No. 7474-168 Client Docket No. 18-1226-US-NP generate a computer model of the composite filler material as a function of the spacing requirement and one or more loads to be applied to the composite filler material, wherein the computer model indicates the predicted cracks in the composite filler material between the first and second load-bearing composite structural components;
	and output the computer model for a user. 


Regarding Claim 1

	A computer configured to determine progressive cracking in a connection interface integrated into a structural framework of an aircraft, wherein the connection interface comprises a composite filler material disposed between first and second load-bearing composite structural components on the aircraft, the computer comprising:
	a communication interface circuit configured to communicate data with a remote device via a communications network;
	and processing circuitry operatively connected to the communication interface circuit and configured to:
	obtain an actual crack density for the connection interface, wherein the actual crack density defines a number of cracks in the connection interface when the first and second composite structural components begin to delaminate;
	calculate a spacing requirement for the cracks in the connection interface, wherein the spacing requirement defines an average spacing for the cracks in the connection interface;
	iteratively generate a computer model of the connection interface as a function of the spacing requirement and an interlaminar shear (ILS) strength of the connection interface until the computer model indicates delamination between the first and second load-bearing composite structural components, wherein the computer model identifies one or more embedded cracks in the connection interface, and wherein the one or more embedded cracks comprise cracks having at least one terminating end that does not extend to an edge of the connection interface, and wherein to generate the computer model, the processing circuitry is configured to, for each iteration:
	2 of 17Application Ser. No. 16/207281Client Docket No. 18-1226-US-NP[2]determine whether the generated computer model indicates delamination between the first and second load-bearing composite structural components;
responsive to determining that the generated computer model does not indicate delamination between the first and second load-bearing composite structural components:
	modify the ILS strength of the connection interfaces by a predetermined amount;
	and re-generate the computer model based on the modified ILS strength of the connection interface;
	and responsive to determining that generated computer model indicates delamination between the first and second load-bearing composite structural components, determine a target ILS strength for the connection interface to be the modified ILS strength of the connection interface;
	and output the generated computer model for a user. 

Regarding Claim 3

	The computer of claim 1, wherein the processing circuitry is further configured to calculate the spacing requirement based on the actual crack density for the connection interface, and on a residual stress applied to the connection interface during a curing process.  

Regarding Claim 2

	The computer of claim 1, wherein the processing circuitry is further configured to generate the computer model to indicate a density of the predicted cracks in the connection interface. 


Claim 1
iteratively generate a computer model of the connection interface as a function of the spacing requirement and an interlaminar shear (ILS) strength of the connection interface until the computer model indicates delamination between the first and second load-bearing composite structural components, wherein the computer model identifies one or more embedded cracks in the connection interface, and wherein the one or more embedded cracks comprise cracks having at least one terminating end that does not extend to an edge of the connection interface, and wherein to generate the computer model, the processing circuitry is configured to, for each iteration:...and output the generated computer model for a user. 

Regarding Claim 3

	The computer of claim 1, wherein the processing circuitry is further configured to:
	generate a visual representation of the computer model, wherein the visual representation of the computer model graphically indicates the predicted cracks in the composite filler material between the first and second load-bearing composite structural components;
	and output the visual representation of the computer model to a display device for a user. 


Claim 1
iteratively generate a computer model of the connection interface as a function of the spacing requirement and an interlaminar shear (ILS) strength of the connection interface until the computer model indicates delamination between the first and second load-bearing composite structural components, wherein the computer model identifies one or more embedded cracks in the connection interface, and wherein the one or more embedded cracks comprise cracks having at least one terminating end that does not extend to an edge of the connection interface, and wherein to generate the computer model, the processing circuitry is configured to, for each iteration:...and output the generated computer model for a user. 

It would have been obvious to provide the outputted model with a visual representation to indicate the predicted cracks, e.g. such as outputting a visual representation of the delamination 

Regarding Claim 6

	The computer of claim 1, wherein to selectively calculate the spacing requirement for the predicted cracks, the processing circuitry is configured to:
	determine the crack density requirement for the predicted cracks in the composite filler material, wherein the crack density requirement defines a number of the predicted cracks in the composite filler material. 


Regarding Claim 3

	The computer of claim 1, wherein the processing circuitry is further configured to calculate the spacing requirement based on the actual crack density for the connection interface, and on a residual stress applied to the connection interface during a curing process.  

An obvious variation of crack spacing is crack density, e.g. the crack spacing being an inverse of the crack density. 
Regarding Claim 8

	The computer of claim 1, wherein the composite filler material has an Interlaminar Shear (ILS) strength, and wherein the processing circuitry is configured to generate the computer model as a function of the ILS strength of the composite filler material. 


Regarding Claim  1
iteratively generate a computer model of the connection interface as a function of the spacing requirement and an interlaminar shear (ILS) strength of the connection interface 


Regarding Claim 9

	The computer of claim 8, wherein the processing circuitry is configured to:
	compare a density of the predicted cracks in the computer model of the composite filler material to a baseline crack density;
	modify the ILS strength of the composite filler material responsive to determining that the density of the predicted cracks does not match the baseline crack density;
	and generate a refined computer model of the composite filler material based on the modified ILS strength of the composite filler material, wherein the refined computer model indicates a placement and the density of the predicted cracks in the composite filler material according to the modified ILS strength of the composite filler material. 


Regarding Claim 1
	


iteratively generate a computer model of the connection interface as a function of the spacing requirement and an interlaminar shear (ILS) strength of the connection interface until the computer model indicates delamination between the first and second load-bearing composite structural components, wherein the computer model identifies one or more embedded cracks in the connection interface, and wherein the one or more embedded cracks comprise cracks having at least one terminating end that does not extend to an edge of the connection interface, and wherein to generate the computer model, the processing circuitry is configured to, for each iteration:
	2 of 17Application Ser. No. 16/207281Client Docket No. 18-1226-US-NP[2]determine whether the generated computer model indicates delamination between the first and second load-bearing composite structural components;
responsive to determining that the generated computer model does not indicate delamination between the first and second load-bearing composite structural components:
	modify the ILS strength of the connection interfaces by a predetermined amount;
	and re-generate the computer model based on the modified ILS strength of the connection interface;
Regarding Claim 3

	The computer of claim 1, wherein the processing circuitry is further configured to calculate the spacing requirement based on the actual crack density for the connection interface, and on a residual stress applied to the connection interface during a curing process.  

It would have been an obvious variation to use the crack density to determine if the model indicates delamination, and it would have been obvious variation as part of using the actual crack density to calculate the spacing requirement to have fit the calculated crack spacing/density to the actual crack density. 
Regarding Claim 19.

	The method of claim 10, wherein at least one of the one or more loads to be applied to the composite filler material comprises one or both of the residual stress exerted on the composite filler material during the curing process, and a mechanical load exerted on the composite filler material. 


Claim 1
obtain an actual crack density for the connection interface, wherein the actual crack density defines a number of cracks in the connection interface when the first and second composite structural components begin to delaminate;

Regarding Claim 3
	The computer of claim 1, wherein the processing circuitry is further configured to calculate the spacing requirement based on the actual crack density for the connection interface, and on a residual stress applied to the connection interface during a curing process.  


Regarding Claim 21.

	The computer of claim 1, wherein the processing circuitry is configured to determine whether to include the residual stress exerted on the composite filler material in the calculations for the spacing requirement based on an indication received from a Graphical User Interface. 


Regarding Claim 3
	The computer of claim 1, wherein the processing circuitry is further configured to calculate the spacing requirement based on the actual crack density for the connection interface, and on a residual stress applied to the connection interface during a curing process.  

It would have been obvious to have included a GUI such as to the input the residual stress. When a user inputs 0 residual stress, then the user provides an indication to not include the residual stress



Claims 4-5, 13-14  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 10, 20 of copending Application No. 16/207,281 in view of Sgambitterra et al., “A Robust Three-node Shell Element for Laminated Composites with Matrix Damage”, 2011

Regarding Claim 4
While the ‘281 claimed invention, as modified by Lee, does not teach the following limitations,  Sgambitterra teaches: 
	The computer of claim 1, wherein the processing circuitry is further configured to output the computer model as input into a finite element method (FEM) function executing on a computing device. (Sgambitterra, page 13 ¶ 3: “Once the crack density and reduced moduli are found for all laminae, the computations are completed for a given strain ...and the algorithm returns to the element formulation [i.e. a finite element method function] described in the previous section.”, e.g. see figure 11, and page 14 last paragraph: “In this example, the state of membrane deformation is predominant compared to bending. Due to symmetry, only one-eighth of the shell is discretized (Figure 11).” and figure 15 as described on page 19 last paragraph: “Radial displacements of the shell and applied pressure at damage initiation (uc; pc) and at damage saturation (um; pm) are shown in Figure 15 as a function of the number of elements used in the discretization.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from the ‘281 claimed invention with the teachings from Sgambittera on “A constitutive model for laminated composite shells with transverse matrix damage and its associated shell constitutive equations in three-dimensional space are developed.” (Sgambittera, abstract) The motivation to combine would have been that “...The model predicts crack initiation and evolution in good agreement with published experimental results for several materials and many different laminate stacking sequences...The excellent predictive capabilities of the model and its versatility of application to a variety of materials and laminate configurations hinges upon computation of energy release rate for the entire laminate as a results of cracks propagating in any one lamina.” (Sgambittera, abstract)


Regarding Claim 5
While the ‘281 claimed invention, as modified by Lee, does not teach the following limitations, Sgambitterra teaches: 
	The computer of claim 4, wherein the processing circuitry is further configured to refine a mesh of the FEM function based on the computer model. (Sgambitterra, page 19, last paragraph: “It can be seen that the load (pressure in this example) at which damage initiation (pc) and damage saturation (pm) take place, are virtually independent of the mesh refinement, even when a very coarse mesh is used. This is true even when the displacement field displays mesh dependency, as expected from a finite element discretization. The radial displacement at damage initiation (uc) and damage saturation (um) reduce by about 20% from a very coarse mesh to the asymptotic value for a fine discretization. For the coarse discretization (32 elements), the mesh is barely able to model the curved geometry of the shell, thus aeffecting the quality of the predicted displacement field, but still not degrading at all the prediction of constitutive response.” – i.e. there is “mesh refinement” applied to the FEM function based on the computer model, wherein Sgambitterra is discussing the results of comparing a “very coarse mesh” to a “fine” mesh [example of mesh refinement]) 

Regarding Claim 13
	Claim 13 is rejected under a similar rationale as claim 4.

Regarding Claim 14
Claim 14 is rejected under a similar rationale as claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Airoldi, “Identification of material parameters for modelling delamination in the presence of fibre bridging”, 2012 – see the abstract, see §§ 4.1 to 4.4, see § 5
Brewer et al., “Quadratic Stress Criterion for Initiation of Delamination”, 1988 – see the abstract , see page 1144
Fenske et al., “The Inclusion of In-Plane Stresses in Delamination Criteria”, 2001 see the abstract and see page 1328 the section “Quadratic Delamination Criterion”
Coe et al., US 5,136,497 – see the abstract and figure 2, see figure 4, see figure 5, see figures 11-12
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                          Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147                                                                                                                                                                                                        



/D.A.H./Examiner, Art Unit 2147